258 S.W.3d 928 (2008)
STATE of Missouri, Respondent,
v.
William A. POWELL, Appellant.
No. WD 68403.
Missouri Court of Appeals, Western District.
August 12, 2008.
Nancy A. McKerrow, Columbia, MO, for appellant.
Shaun J. Mackelprang, and Mary H. Moore, Jefferson City, MO, for respondent.
Before DIV III: ELLIS, P.J., HARDWICK and DANDURAND JJ.

Order
PER CURIAM.
William Powell challenges the sufficiency of the evidence to support his conviction for driving while intoxicated, a violation of Section 577.010, RSMo 2000. For reasons explained in a Memorandum provided to the parties, we affirm the judgment of conviction. Rule 30.25(b).